  8:18-cv-00425-RGK-PRSE Doc # 11 Filed: 09/09/20 Page 1 of 3 - Page ID # 35




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD HARSHBARGER,                  and
TERESA HARSHBARGER,
                                                          8:18CV425
                   Plaintiffs,

      vs.                                     MEMORANDUM AND ORDER

NEON GARDEN VALLEY MHP LLC.,

                   Defendant.


       This matter is before the court on Plaintiff Richard Harshbarger’s “Motion to
Reinstate” which the court liberally construes as a motion for relief from judgment
pursuant to Federal Rule of Civil Procedure 60(b). (Filing 10.) The court dismissed
this matter without prejudice on May 6, 2019, after determining that Plaintiff failed
to state a cognizable claim under the Fair Hou sing Act an d t hat abstention was
appropriate based on then-pending state court proceedings. (Filings 8 & 9.) No
appeal was filed.

       On September 2, 2020, Plaintiff filed the present motion which appears to be
a copy of a motion he filed in the County Cou rt of Dou glas County, Nebraska.
(Filing 10.) The motion is difficult to decipher, but Plaintiff alleges, “I’m doin g
this so I can get proper judgment. . . . That is true without further proof that Neom
Garden Valley MHP forced abandonment . . . [and] at no fault that I lost my home .
. . [and] I’ve been homeless going on two years.” (Id. at CM/ECF p. 3 (spelling and
capitalization corrected).)

      Rule 60 of the Federal Rules of Civil Procedure provides in relevant part:

      (b)    Grounds for Relief from a Final Judgment, Order, or
             Proceeding. On motion and just terms, the court may relieve a
  8:18-cv-00425-RGK-PRSE Doc # 11 Filed: 09/09/20 Page 2 of 3 - Page ID # 36




             party or its legal representative from a final judgment, order, or
             proceeding for the following reasons:

             (1)   mistake, inadvertence, surprise, or excusable neglect;
             (2)   newly discovered evidence that, with reasonable
                   diligence, could not have been discovered in time to
                   move for a new trial under Rule 59(b);
             (3)   fraud (whether previously called intrinsic or ext rinsic),
                   misrepresentation, or misconduct by an opposing party;
             (4)   the judgment is void;
             (5)   the judgment has been satisfied, released or discharged; it
                   is based on an earlier judgment that has been reversed or
                   vacated; or applying it prospectively is no longer
                   equitable; or
             (6)   any other reason that justifies relief.

      (c)    Timing and Effect of the Motion.

             (1)   Timing. A motion under Rule 60(b) must be made within
                   a reasonable time—and for reasons (1), (2), an d (3) n o
                   more than a year after the entry of the judgment or order
                   or the date of the proceeding.

Fed.R.Civ.P. 60.

      Because the court’s judgment was entered on May 6, 2019, m ore t han on e
year before Plaintiff filed this Rule 60(b) motion, no relief is available under
subsections (b)(1), (2), and (3). See Fed. R. Civ. P. 60(c)(1). Nor do Plaintiff’s
allegations suggest that relief would be appropriate under subsections (b)(4) or (5).

      In addition, Rule 60(b) “provides for extraordinary relief which may be
granted only upon an adequate showing of exceptional circumstances.” Jones v.
Swanson, 512 F.3d 1045, 1048 (8th Cir. 2008) (internal qu otation om itted). Th e
provisions of Rule 60(b) are “grounded in equity and exist[] to prevent the
judgment from becoming a vehicle of injustice.” Harley v. Zoesch, 413 F.3d 866,
870 (8th Cir. 2005) (internal quotation omitted). It is well-est ablished that “Ru le

                                          2
  8:18-cv-00425-RGK-PRSE Doc # 11 Filed: 09/09/20 Page 3 of 3 - Page ID # 37




60(b)(6) authorizes relief only in the most exceptional of cases.” In re Guidant
Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 866 (8t h Cir.
2007) (internal quotation omitted). Relief under the catch-all provision of t h e ru le
“is exceedingly rare as relief requires an ‘intrusion into the sanctity of a final
judgment.’” Id. at 868 (quoting Watkins v. Lundell, 169 F.3d 540, 544 (8t h Cir.
1999)). Plaintiff’s confusing allegations do not show the existence of any
exceptional circumstances.

      Finally, to the extent Plaintiff’s motion could be construed as a motion under
Rule 59 of the Federal Rules of Civil Procedure, the motion is also u n t imely. “A
motion to alter or amend a judgment must be filed no later than 28 days aft er t h e
entry of the judgment.” Fed. R. Civ. P. 59(e).

      IT IS THEREFORE ORDERED that: Plaintiff’s Motion to Reinstate,
construed as a motion for relief from judgment (filing 10), is denied.

      Dated this 9th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
